EXHIBIT 99.2 INTER-PACIFIC ARTS CORP. AND AFFILIATE TABLE OF CONTENTS PAGE COMBINED FINANCIAL STATEMENTS: Combined Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 2 Combined Statements of Operations for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 3 Combined Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 4 Notes to Combined Financial Statements (Unaudited) 5 - 10 1 INTER-PACIFIC ARTS CORP. AND AFFILIATE COMBINED BALANCE SHEETS September 30, (Unaudited) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of zero in 2008 and 2007 Inventory Prepaid expenses ― Related party receivable Other current assets TOTAL CURRENT ASSETS FIXED ASSETS, net of accumulated depreciation LAND USE RIGHT, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Related party payable ― Accrued expenses TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock, $1.00 par value, 50,000 shares authorized, 50,000 issued and outstanding in 2008 and 2007, respectively Additional paid in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to combined financial statements. 2 INTER-PACIFIC ARTS CORP. AND AFFILIATE COMBINED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (Unaudited) For the Nine Months Ended September 30, REVENUES $ $ COST OFREVENUES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income ― Interest expense ) ) Total other expense ) ― INCOME BEFORE INCOME TAXES Income taxes NET INCOME OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation income (loss) ) COMPREHENSIVE INCOME $ $ See accompanying notes to combined financial statements. 3 INTER-PACIFIC ARTS CORP. AND AFFILIATE COMBINED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended
